UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6808



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER WHITE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CR-98-358, CA-02-1487)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher White, Appellant Pro Se. Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Christopher White appeals the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2002) and

denying his motion for reconsideration. We have reviewed the record

and the district court’s opinion and orders and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.                   See

United States v. White, Nos. CR-98-358; CA-02-1487 (D. Md. Apr. 26,

2002; May 9, 2002).           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                      DISMISSED




                                        2